Citation Nr: 9903599	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The symptoms of the veteran's PTSD have not produced 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104(c) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service personnel records reflect the veteran had 
approximately one year of service in the Republic of Vietnam, 
with the principal duty of wireman.

By rating decision in February 1991, service connection for 
PTSD was granted.  The RO noted that the veteran had served 
in Vietnam as a radio operator in a combat situation.  At VA 
psychiatric examination in November 1990, he had been 
diagnosed with classical PTSD with depression, mild to 
moderate social and industrial impairment, and fair adaptive 
level of functioning.  A 10 percent rating was assigned.  The 
RO noted the veteran had been able to adapt industrially and 
had held a job with the United States Post Office for 20 
years, albeit with concessions, had few friends, had 
difficulty going out for activities such as shopping, 
suffered from anxiety and depression, and was undergoing 
weekly psychotherapy sessions.

By rating decision in August 1991, an increased rating, to 30 
percent, was granted, effective June 1991.  A rating decision 
in February 1992 granted an earlier effective date of May 
1991 for the 30 percent rating and denied an increased 
rating.  An increased rating was again denied by rating 
decisions in May and June 1992.  By rating decision in June 
1993, an increased rating, to 50 percent, was granted.  A 
rating in excess of 50 percent was denied by rating decisions 
in May 1994, June 1995, and December 1995.  

This current claim for an increased rating was commenced in 
the latter part of November 1996.  

An October 1996 letter from Joseph R. Cassar, M.D., of the VA 
Medical Center (VAMC) in West Haven, to the veteran's 
representative, was received in evidence.  Dr. Cassar stated 
that, after a significant number of years of self-medication 
with alcohol for debilitating recurring PTSD symptoms, the 
veteran had finally decided to come out and discuss the 
problem insightfully.  He had successfully undergone an 
outpatient treatment detoxification and was strongly 
encouraged to attend a 28-day alcohol rehabilitation program 
at the community care center.  Dr. Cassar stated that 
financial assistance would be highly recommended.

A November 1996 report of Kathy Carr, R.N., of VAMC West 
Haven, was received.  Ms. Carr stated that the veteran had 
actively participated in the substance abuse day rehab 
program from October 4, 1996, to November 5, 1996, had 
successfully graduated, and had, to her knowledge, continued 
to participate in outpatient therapy.

In a December 1996 report, a Dr. Riggs of VAMC West Haven 
reported the veteran had been a patient of his for two years 
prior to Dr. Cassar.  He reported that the veteran had 
severe, chronic PTSD, with hyperstartle, intrusive memories, 
and avoidance.  During the two years of treatment,  the 
condition deteriorated in that the hyperstartle and avoidance 
grew worse.  He also had difficulty with tasks at work.

Records of VAMC West Haven, from August 1996 to January 1997, 
reflect ongoing treatment for PTSD and treatment for alcohol 
abuse.  A record of Dr. Cassar dated in August 1996 indicates 
the veteran had been seen in individual therapy for the past 
six years, since his first referral to the mental health 
center.  His main symptoms were anxiety symptoms in the 
context of PTSD.  Dr. Cassar reported in September 1996 that 
the veteran reported an alcohol problem that was getting out 
of hand.  The veteran said he drank because his PTSD symptoms 
were overwhelming him.  He underwent outpatient 
detoxification from October 4, 1996, to November 5, 1996.  A 
record of October 18, 1996, indicates he had remained sober 
over the weekend even though he went to a wedding, and he 
planned to remain sober the upcoming weekend when he would be 
going to a family birthday party.  A record of October 25, 
1996, indicates the veteran had stayed sober again that week.  
He reported he had not stayed sober that long in the last 30 
years, that he was pleased with himself, and that his wife 
and son were happy to have him "home."

Dr. Cassar reported on November 19, 1996, that the veteran 
graduated from the substance abuse program and re-started 
working at the Post Office on November 12, 1996, and had 
managed relatively well even though his level of anxiety had 
visibly increased.  In December 1996, he was still sober and 
continued his regular individual psychotherapy sessions.  He 
discussed difficulty at the Post Office secondary to 
recurrence of PTSD symptoms.  He said December was a hard 
time as it was the anniversary of his father's death.  He 
continued, however, to be able to function around his family 
and participate in their festive gatherings even though it 
was difficult.  

In January 1997, it was reported that the veteran had gotten 
through the holiday period very well with no relapses of his 
alcohol problem.  He had recently started talking of strong 
anticipatory anxiety and increasing PTSD symptomatology, with 
increasing nightmares, startle and flashbacks; through 
therapy, he identified some recent stressors that could have 
contributed to this, not the least of which was his recent 
decision to visit "the Wall" (the Vietnam Veterans 
Memorial) in Washington, DC.  On examination, he was well 
groomed and polite, and arrived, as always, fifteen minutes 
before his session.  Speech was coherent with regular rate 
and rhythm.  Mood was dysphoric with some restricted affect.  
Thought process was goal directed and thought content was 
without delusions.  He had no suicidal or homicidal ideation.  
Hopelessness and guilt were present.  He had no perceptual 
problems.  Impression was PTSD and alcohol dependence in 
partial remission.  His weekly therapy and medication regimen 
was to continue.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board at the RO in August 1998.  
His representative requested that the door to the hearing 
room remain open as the veteran tended to become very 
nervous.  The veteran was currently treating at VAMC West 
Haven weekly.  He said he took 56 pills a week.  He said he 
got up almost every night and sat for hours.  At the Post 
Office, he said, things changed on a dime; for example, if he 
saw a magazine cover featuring a war.  He had to walk out 
sometimes and, as he had no annual or sick leave on the 
books, he had to take leave without pay.  He had moved to 
night work at the Post Office because, he said, he could not 
handle the children and traffic.  He currently worked only 
part time, due to carpal tunnel syndrome.  

He said he did not trust people.  He said he liked to be 
alone.  He reported he had panic attacks all the time.  He 
didn't go to restaurants because he needed a table where he 
could see the door.  At shows, he sat in the back row.  His 
wife slept in a separate bedroom because, due to his 
nightmares, she felt safer.  He described being very nervous 
driving.  He said he had to pull over when a car was behind 
him.  He said he thought of Vietnam all the time.  He had 
guilt feelings about people he killed.  He used to be the 
union steward at work and it made him feel good to help 
people, but others' problems got to be too much for him so he 
currently just helped the new person a little.  He said that 
he covered up his feelings all the time.  He had no patience 
for his son, who was currently home from college for the 
summer.  

When asked by the Member of the Board about social 
activities, the veteran said his main goal was to get from 
work to home.  Going to the store or taking a ride with his 
wife was a chore for him.  He said he did not talk on the 
phone and did not go on family outings.  He reported that his 
employer received letters from VA regarding his disability 
and they more or less had to understand.  When asked about 
short- and long-term memory, he said he remembered Vietnam 
but could not remember to get milk.  He said he was like 
"Felix Unger," that everything had to be just so.  

The veteran's representative asserted that the veteran's 
employment status at the Post Office is a structured 
situation in which he can work limited hours if necessary.  
It was also noted that the veteran had had a serious conflict 
with an "anti-veteran" supervisor 3 or 4 years previously, 
who had called the police when he and the veteran argued over 
the veteran's leaving work.

II.  Analysis

As a preliminary matter, the Board finds the veteran's claim 
for an increased rating for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Court has 
also stated that, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that the criteria used to determine the 
extent of disability due to psychiatric disorders were 
amended, effective November 7, 1996.  The record shows that 
the veteran commenced the current claim for an increased 
rating in the latter part of November 1996 and, therefore, 
the new criteria for evaluating mental disorders were 
considered and applied by the RO.  

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1998).

The veteran is currently assigned a 50 percent disability 
rating for his PTSD.  Effective November 7, 1996, 38 C.F.R. 
§ 4.130 provides, in pertinent part, in the General Rating 
Formula for Mental Disorders, for the following ratings:   

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms  as: flattened affect; 
circumstantial, circumlocutory,  or 
stereotyped speech; panic attacks more 
than once  a week; difficulty in 
understanding complex  commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships. . . . . . . . . . . . . . 
. . . . . . . . . . 50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Upon review of the record, the Board finds that the current 
manifestations of the veteran's PTSD do not support a finding 
of more than the currently-assigned rating of 50 percent.  
His treating physician in January 1997 reported that the 
veteran was well-groomed and had coherent speech and goal-
directed thought process.  He had no suicidal ideation and 
there was no report of obsessional rituals interfering with 
routine activities.  Strong anticipatory anxiety was noted; 
however, it was not noted to be near-continuous, but rather, 
was related to a decision to make a trip to visit the Wall in 
Washington.  He did have dysphoric mood with some restricted 
affect, and hopelessness and guilt; however, these findings 
alone do not warrant a 70 percent rating under the 
regulation.

While the veteran reported at his hearing that he had panic 
attacks all the time, the objective medical evidence does not 
reflect such a finding.  His treating physician in December 
1996 reported that he was able to function around his family 
and participate in their gatherings even though it was 
difficult.  And finally, while there is no dispute that he 
has difficulty in establishing and maintaining effective work 
and social relationships, the evidence does not show that he 
is unable to do so.  The evidence shows he lives with his 
wife of many years, and with his son when the son is not at 
college, that both were interested in, and supportive of, his 
alcohol abuse treatment, and that he has remained an employee 
of the Postal Service for 27 or 28 years, despite the 
occasional conflicts he has described with co-workers and 
supervisors.  

Thus, while the medical evidence of record, which has been 
noted in detail above, does show occupational and social 
impairment, with deficiencies at work and in mood, it does 
not show the presence of most of the criteria which are 
required to warrant a 70 percent rating.  The Board 
appreciates the veteran's appearing and testifying sincerely 
and to the best of his ability at the hearing.  We have 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, 
but do not find the evidence is of such approximate balance 
as to warrant its application.  The preponderance of the 
evidence is against the claim for an increased rating. 

In view of the foregoing, based upon our review of the 
relevant evidence in this matter, and for the reasons and 
bases discussed above, it is the decision of the Board that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for PTSD at this time.


ORDER

Entitlement to an increased evaluation for PTSD, in excess of 
50 percent, is denied.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub.  L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  
The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.

- 10 -


